UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Socially Responsible Growth Fund, Inc. September 30, 2014 (Unaudited) Common Stocks99.1% Shares Value ($) Banks2.1% Comerica 92,700 4,622,022 KeyCorp 74,850 997,750 Capital Goods11.2% 3M 16,550 2,344,804 Boeing 10,800 1,375,704 Caterpillar 25,900 2,564,877 Cummins 10,200 1,346,196 Fluor 39,050 2,608,150 General Electric 73,750 1,889,475 Ingersoll-Rand 21,000 1,183,560 Jacobs Engineering Group 20,650 a 1,008,133 Lockheed Martin 16,350 2,988,453 Masco 113,850 2,723,292 Pall 8,300 694,710 Parker Hannifin 28,700 3,276,105 Precision Castparts 5,150 1,219,932 Rockwell Automation 6,100 670,268 Snap-on 26,650 3,226,782 Textron 37,500 1,349,625 Commercial & Professional Services1.0% Pitney Bowes 103,500 Consumer Durables & Apparel.4% Michael Kors Holdings 15,600 a Consumer Services2.1% Marriott International, Cl. A 79,550 Diversified Financials3.1% American Express 46,250 4,048,725 Franklin Resources 12,400 677,164 T. Rowe Price Group 46,150 3,618,160 Energy10.7% Baker Hughes 40,500 2,634,930 ConocoPhillips 65,950 5,046,494 Denbury Resources 179,150 2,692,624 Devon Energy 43,100 2,938,558 EOG Resources 13,450 1,331,819 EQT 15,000 1,373,100 Hess 29,350 2,768,292 Marathon Petroleum 31,250 2,645,937 National Oilwell Varco 34,150 2,598,815 Phillips 66 19,450 1,581,479 Schlumberger 13,200 1,342,308 Spectra Energy 57,150 2,243,709 Food, Beverage & Tobacco4.4% Coca-Cola Enterprises 75,750 3,360,270 Hershey 40,850 3,898,315 Mondelez International, Cl. A 74,400 2,549,316 PepsiCo 23,600 2,196,924 Health Care Equipment & Services4.3% AmerisourceBergen 36,300 2,805,990 Becton Dickinson & Co. 26,125 2,973,286 Cardinal Health 28,800 2,157,696 Cigna 15,000 1,360,350 Edwards Lifesciences 7,100 a 725,265 Patterson 39,900 1,653,057 Household & Personal Products2.0% Clorox 29,350 2,818,774 Kimberly-Clark 25,100 2,700,007 Insurance2.1% ACE 10,500 1,101,135 Marsh & McLennan 31,100 1,627,774 Principal Financial Group 29,500 1,547,865 Travelers 15,600 1,465,464 Materials7.4% Alcoa 119,150 1,917,123 Avery Dennison 53,150 2,373,148 Ball 77,250 4,887,607 Dow Chemical 26,700 1,400,148 Ecolab 11,950 1,372,219 International Flavors & Fragrances 44,500 4,266,660 Sigma-Aldrich 28,350 3,855,884 Media4.1% DIRECTV 16,000 a 1,384,320 Discovery Communications, Cl. A 14,800 a 559,440 Scripps Networks Interactive, Cl.
